Brigham Living




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 5, 2014

                                     No. 04-14-00163-CV

                        AAA FREE MOVE MINISTORAGE L.L.C.,
                                    Appellant

                                               v.

                                BRIGHAM LIVING TRUST,
                                       Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-01363
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
       The appellant’s Motion for Extension of Time to File to Reply Brief is GRANTED. The
appellant’s reply brief is due November 13, 2014. No further extensions of time will be granted.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court